DETAILED ACTION

This action is in response to the application filed on 2/16/2021. 
      Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant argues:

1. Pages 7-8
“By direct contrast the claims, Gruber is silent regarding determining a pose of a face based on depth information. While the Examiner takes the position that determining the pose of the mobile deice is a substitute for determining the pose of the face, this is untrue, particularly with respect to the claims as currently amended. The pose of the mobile device is in relation to the environment as a whole, whereas a face in the environment may move around irrespective of the  
mobile device. This is clear when considering that the claims indicate that the light source is determined based on the intensity information and the pose of the face. 
Further, the light source of Gruber is determined based on the illumination data of the video frame, irrespective of the pose of the camera (even assuming, arguendo, that the pose of the camera is a substitute for the pose of the face). By 

Examiner’s response:
The pose of the face is inherently relative to the phone since any change in relative orientation between the phone and the face will change the pose and also may change the intensity information at the face detected by the phone.  

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 20130271625 A1; hereinafter Gruber) in view of Shim (US 20120008854 A1).
Gruber discloses,
1. A non-transitory computer readable medium comprising computer code executable by one or more processors to:
“[0041] The various processing units, e.g., surface reconstruction unit 191, pose determination unit 192, radiance transfer unit 193, illumination data unit 194, lighting estimation unit 195, lighting evaluation unit 196, and rendering unit 197, are illustrated separately and separately from processor 181 for clarity, but all or some may be combined and/or part of the processor 181 or implemented in the processor based on instructions in the software 185 which is run in the processor 181... The term processor is intended to describe the functions implemented by the system rather than specific hardware. Moreover, as used herein the term "memory" refers to any type of computer storage medium…”

obtain, by a depth camera, a first image…and depth information…;
“[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, 

determine a pose of the…based on the depth information;
“[0034]…The surface reconstruction of the environment may be generated
using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor. A pose of the camera with respect to the environment is determined (306), e.g., as illustrated by pose 220 in FIG. 3. The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction…”

determine intensity information at the at least part of the face;
“[0034]… The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor. A pose of the camera with respect to the environment is determined (306), e.g., as illustrated by pose 220 in FIG. 3. The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction…The illumination data may be generated by converting at least one video frame into intensity components and color components and using the intensity components to produce the illumination data….The estimated lighting conditions in the environment are generated 

determine a first light source according to intensity information and the pose…;
“[0034]… The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor. A pose of the camera with respect to the environment is determined (306), e.g., as illustrated by pose 220 in FIG. 3. The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction…The illumination data may be generated by converting at least one video frame into intensity components and color components and using the intensity components to produce the illumination data….The estimated lighting conditions in the environment are generated in each video frame based on the surface reconstruction and the illumination data (310)…”
The pose of the camera is another way of describing the pose of the environment when capturing image.

render a virtual object for presentation with an illumination based on the determined first light source.
“[0034]…A virtual object is rendered over the video frames based on pose and the lighting conditions (312), e.g., as illustrated in FIG. 3.”

Gruber does not disclose,
obtain…a first image of at least part of a face…for the at least part of the face;

…of the at least part of the face…;

determine a first light source…of the at least part of the face;

Shim discloses,
obtain…a first image of at least part of a face…for the at least part of the face;
(Shim Pa0027, “The 3D object rendering apparatus may estimate a direction of each of light sources with respect to each area of a 2D image. The 2D image may be a facial image obtained by photographing a face in a sunlight environment.”)

…of the at least part of the face…;
(Shim Pa0027, “The 3D object rendering apparatus may estimate a direction of each of light sources with respect to each area of a 2D image. The 2D image may be a facial image obtained by photographing a face in a sunlight environment.”)

determine a first light source…of the at least part of the face;
(Shim Pa0027, “The 3D object rendering apparatus may estimate a direction of each of light sources with respect to each area of a 2D image. The 2D image may be a facial image obtained by photographing a face in a sunlight environment.”

Shim Pa0068, “…When the 2D image corresponds to a facial image of a human being, points indicating an eye portion, a lip portion, and the like may correspond to the control points…”)

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Shim and apply them on the 
One would be motivated as use of a face and the analysis of the associated lighting conditions for the benefit of rendering realistic portrayal of a virtual human character is taught by Shim.

2. The non-transitory computer readable medium of claim 1, wherein the computer readable code to render the virtual object further comprises computer readable code to:
capture an image of an environment by a second camera; and
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor…”

render the virtual object based on a spatial relationship between the depth camera and the second camera.
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a 
Gruber “[0046] FIG. 3 illustrates a scene geometry 300 including a real world object 330 and a virtual world object 340. The scene geometry 300 also includes a camera 310 or a viewpoint from which a number of rays are projected into the world space. The world space includes both the real world object 330 and the virtual world object 340. The figure depicts the working area and its different domains. The camera 310 sends out rays 350 from the image space to determine the surface of the geometry and to measure the reflection B (the image intensities) of the surface points. The reflection measurements are in the image space. Once a ray hits the surface (e.g., at point x forthe real-world object's surface and point z for the virtual world object's surface) the algorithm tests for visibility V(x) by sending out rays in different directions that uniformly sample a sphere. This is called the visibility space.A similar process may be carried out to test the visibility V(z).”

3. The non-transitory computer readable medium of claim 2, wherein the depth camera and the second camera are comprised on a device, further comprising computer readable code to:


determine a motion of the device between capturing the first image of at least part of the face, and the image of the environment; and
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor… The pose may also be determined, e.g., using an image and a known model of the real-world. If desired, additional data may be used to assist in determining the pose,
such as inertial sensor data from, e.g., accelerometers, gyroscopes, magnetometers, etc.” 

updating the determined first light source according to the motion.
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor…”
It is understood that motion of the mobile device will affect aspects of image capture and surface reconstruction and so forth in Gruber.

4. The non-transitory computer readable medium of claim 3, wherein the motion is determined according to at least one consisting of a group consisting of an inertial sensor, GPS sensor, and compass.
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor… 
such as inertial sensor data from, e.g., accelerometers, gyroscopes, magnetometers, etc.” 

5. The non-transitory computer readable medium of claim 3, wherein the depth camera has a known spatial relationship to the second camera.
Gruber “[0034]… A sequence of video frames of an environment is received at a mobile device (302). If desired, a monocular camera system, stereo camera system or a camera with a depth sensor, i.e., an RGBD camera may be used. A surface reconstruction of the environment is generated (304), e.g., as illustrated by surface reconstruction 218 in FIG. 2 and FIG. 3.The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor… The pose may also be determined, e.g., using an image and a known model of the real-world. If desired, additional data may be used to assist in determining the pose,
such as inertial sensor data from, e.g., accelerometers, gyroscopes, magnetometers, etc.”
6. The non-transitory computer readable medium of claim 1, wherein the computer readable code to determine the first light source further comprises computer readable code to:
identify, based on the pose of the at least part of the face, a face sample position of a plurality of face sample positions each corresponding to intensity information; and
Gruber “[0034]… The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor. A pose of the camera with respect to the environment is determined (306), e.g., as illustrated by pose 220 in FIG. 3. The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction…The illumination data may be generated by converting at least one video frame into intensity components and color components and using the intensity components to produce the illumination data….The estimated lighting conditions in the environment are generated in each video frame based on the surface reconstruction and the illumination data (310)…”

Shim [Pa0027] The 3D object rendering apparatus may estimate a direction of each of light sources with respect to each area of a 2D image. The 2D image may be a facial image obtained by photographing a face in a sunlight environment.”
Shim [Pa0068]…When the 2D image corresponds to a facial image of a human being, points indicating an eye portion, a lip portion, and the like may correspond to the control points…”
Same explanation for the rationale applies as given for the claim 1 above.

determine the first light source according to the identified face sample position.


Shim [Pa0027] The 3D object rendering apparatus may estimate a direction of each of light sources with respect to each area of a 2D image. The 2D image may be a facial image obtained by photographing a face in a sunlight environment.”
Shim [Pa0068]…When the 2D image corresponds to a facial image of a human being, points indicating an eye portion, a lip portion, and the like may correspond to the control points…”
Same explanation for the rationale applies as given for the claim 1 above.

7. The non-transitory computer readable medium of claim 1, further comprising computer readable code to:
determine at least part of a non-face image area as a background region, 
determine a second light source according to the background region in a way different from determining the first light source, and


update the illumination of the virtual object based on the determined second light source.
Gruber “[0034]… The surface reconstruction of the environment may be generated using, e.g., multiple video frames from a monocular camera system, images from a stereo camera, or using depth data from a camera with a depth sensor. A pose of the camera with respect to the environment is determined (306), e.g., as illustrated by pose 220 in FIG. 3. The pose of the camera with respect to the environment may be determined using well known vision based tracking techniques based on the surface reconstruction…The illumination data may be generated by converting at least one video frame into intensity components and color components and using the intensity components to produce the illumination data….The estimated lighting conditions in the 

Regarding the claims 8-14 they recite elements that are at least included in the claims 1-7 above respectively, but in a method form rather than a computer readable medium form. Therefore, the rationale for the rejection of the claims 1-7 applies equally as well to the claims 8-15 respectively. 

Regarding the claims 15-20 they recite elements that are at least included in the claims 1-4, 6, 7 above respectively, but in a system form rather than a computer readable medium form. Therefore, the rationale for the rejection of the claims 1-4, 6, 7 applies equally as well to the claims 15-20 respectively. 















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481